Title: Enclosure: Constantine S. Rafinesque to University of Virginia Board of Visitors, 16 September 1819
From: Rafinesque, Constantine Samuel
To: University of Virginia Board of Visitors


						
							Gentlemen
							
								Lexington Ky
								16th Septr 1819.
							
						
						I beg leave to offer myself as a Candidate for the Professorship of Natural History (in all its branches, such as Botany, Zoology, Mineralogy & Geology:) in your University, whenever such an appointment shall be made.
						
							I am respectfully
							Gentlemen Your most humble Servt
							
								
									
										
										
											
												C. S. Rafinesque
											
										
									
									
										{
										Professor of Botany & Natural history in the Transylvania
												University &c
									
									
										{
										Member of the Royal Institute of Naples, the Italian Society of Arts & Sciences, the Literary & philosophical Society of Newyork, the historical Society of Newyork, the Lyceum of Natural history of Newyork, the Academy of Natural Sciences of Philadelphia&c
									
									
										{
										 Author of the Analysis of Nature; the New Genera of Sicilian Animals & Plants, the Mirror of Sciences, the flora of Louisiana &c
									
								
							
						
					 